                         WILLIAM M. SHERNOFF #38856
                         TRAVIS M. CORBY #268633
                     2   HOWARD S. SHERNOFF, OF COUNSEL #263556
                         SHERNOFF BIDART ECHEVERRIA LLP
                     3   301 N. Canon Drive, Suite 200
                         Beverly Hills, California 90210
                     4   Phone:(310)246-0503
                         Fax:(310)246-0380                                                  FILED
                     5                                                           CLARK, U.S. DiSTR'CT CO~T
                         Attorneysfor Plaintiffs
                     6                                                                  OCT I 5 2019
                         MANATT,PHELPS &PHILLIPS,LLP                                                           r
                     7   JOHN M.LEBLANC (Bar No. 155842)
                         E-mail: J'leblanc manatt.com                           t:~~ --~~ _                  -.-
                     8   ILEANA M. HE ANDEZ(Bar No. 198906)
                         E-mail: ihernandez manatt.com
                     9   JUSTIN JONES R RIGUEZ(Bar No. 279080)
                         E-mail: J'jrodriguez manatt.com
                  10     DANIEL ARKOF ar No. 305138)
                         E-mail: darkof@manatt.com                                         ~~J~
                  11     11355 West O~lympis Boulevard
                         Los Angeles, California 90064-1614
                  12     Telephone: 310)312-4000
                         Facsimile:( 10)312-4224
                  13
                         Attorneysfor Defendant
                  14     California Physicians' Service dba Blue Shield of California
                  15
                                              UNITED STATES DISTRICT COURT
                  16
                                             CENTRAL DISTRICT OF CALIFORNIA
                  17
                                                       WESTERN DIVISION
                  18
                  19
                         GABE and PATRICIA SOUMAKIAN, No. 2:19-cv-07697-SVW-JEM
                  20     individually and as successors in
                         interest to THE ESTATE OF         Judge Stephen V. Wilson
                  21     BRIAN SOUMAKIAN,                  Courroom l0A
                  22                    Plaintiffs,               [P     ED ORDER APPROVING
                                                                  STIPULATI NAND REMANDING
                  23           v.                                 CASE TO STATE COURT
                  24     CALIFORNIA PHYSICIANS                     Action Removed: Sept. 5, 2019
                         SERVICE,DBA,BLUE SHIELD
                  25     OF CALIFORNIA; and DOES 1
                         through 10,
                  26
                                        Defendants.
                  27
                  28
M ANATT, PHELPS &
  Pxt~~~[~s, LLP                                                            [PROPOSED] ORDER REMANDING CASE
 ATTONN tYS AT LAW
    LOS ANGELES
                      1                                 [PROPOSED]ORDER
                      2           The Court, having considered the October 10, 2019 Stipulation to Remand
                      3   Case to State Court, and good cause appearing,
                      4           ORDERS THAT:
                      5           1.    The Stipulation is approved; and
                      6           2.    The action entitled Gabe and Patricia Soumakian, individually and as
                      7   successors in interest to The Estate ofBrian Soumakian v. California Physicians
                      8   Service, dba, Blue Shield ofCalifornia; and Does 1 through 10, Central District of
                      9   California Case No. 2:19-cv-07697-SVW-JEM, is remanded to the Superior Court
                  10      ofthe State of California for the County of Los Angeles, Department 30, Case No.
                  11      19STCV26863, without prejudice to seeking removal at a later time to the extent
                  12      permitted by law.
                  13              IT IS SO ORDERED.
                  14
                  15
                                                                                        :-,-_ _
                  16      Dated:       /D ~I1 `
                                                                   Hon. S`~ephen V: Wilson
                  17                                               United States District Court Judge

                  18
                  19
                          3252740402
                  2~
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M AIVATT, PHELPS Bz
  PHILLIPS, LLP
                                                                   1           [PROPOSED]ORDER REMANDING CASE
  A TTnRNEYS AT LAW
    LOS ANGELES
